\OOO\]O\U\-l>

10
11
12
13
14
15
16
17
18
19
' 20
21
22
23
24
25
26
27
28

 

».. _»j»..

F|LED
CLERK, U.S. DlS_TlB!CT COURT

 

 

 

1111 a § m
UNITED ,STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNlA
UNITED S.TATES OF AMERICA,
Plaintiff, CASE NO. E»__D Cr}__ +9 _1Lb
v. ' _
- ORDER OF DETENTION
JW»» VACA-'TD
Defendant.
l. v
A. ( On motion of the Government in a case allegedly involving:
' l. ( ) a crime of violence b
2. .( ) offense With maximum sentence of life imprisonment or death.
3. ( a narcotics or controlled'substance offense With maximum sentence
of ten or more years . , b 4
4. ( ) any felony - Where the defendant has been convicted of two or more
prior offenses,described above.
5. ( ) any felony that is not otherwise a crime of violence that involves a
minor victim, or possession or use of a firearm or destructive device
t r any other dangerous Weapon, or a failure to register under 18
U.s.C § 2250. `
B. ( On motion by the'Government / ( ) on Court’s own motion, in a case

 

CRj94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

Page l of 4

 

_|>_,

\O'Q° \] O\ Lh

10
11
. 12
13
14
15
16
17
18
19
20
21
22
23

*24‘

25
26
27
28

allegedly involving:

( Q/ On t rther allegation by the Government of:
l. ( a seriousrisk that the defendant will flee.
2. ( ) a serious risk that the defendant will:

a. ( ) obstruct or attempt to obstruct justice.

b. ( ) threaten, injure, 'or intimidate a prospective witness or juror or

attempt to do
C. The Government ( is/ ( v) is not entitled to a rebuttable presumption that no

condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community

11.
'A. ( The Court finds that no condition or combination of conditions will
reasonably assure:

1. ( ) the appearance of the defendant as required

(%d/or ii
2. ( the safety of any person or the community

B. ( ) The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute.

v t III.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including whether the
offense is a crime of violence, a Federal crime ofterrorism, or involves a minor
victim or a.controlled substance, firearrn, explosive, or destructive device;

B. the weight of evidence against the defendant; v

. the history and characteristics of the defendant; and

(°J

D. the nature and seriousness of the danger to any person or to the community

 

 

CR-94 (06/07)

»ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
Page 2 of 4

 

OO\IO\

\D

10
11
12
13
14
15
16
17
18
19
20

21'

23
24
25
26
27

IV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:
A. ( ) As to flight risk:

 

 

 

 

 

 

 

 

B. (»J/Astodanger: /M…/ /(f\»é&_./o?
/LC(,¢M/~d M, //Ma,¢é¢.q¢`Z/s.$vwo

 

 

 

 

 

 

Vl.
A. ( ) The Court finds that a serious risk exists that the defendant will:
1. ( ) obstruct or attempt to obstruct justice `

2. ( ) attempt to/ ( )threaten, injure or intimidate a witness or juror.

 

 

CR-94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
2 Page 3 of 4

 

l\)

10
ll
12

13

14
15
16
17
18
19
- 20
21
22
23
24
25

26

27
28

~B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

\ooo\xq\m.i>'o)

 

VII.

A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
. I_T IS FURTHER ORDERED that the defendant be committed to the.custody

of the Attorney General for confinement in a corrections facility separate, to

bd

the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

C. IT. IS FURTHER ORDERED that the defendant be afforded reasonable
opportunity for private consultation with counsel. '

D. IT IS FURTHER ORDERED that, on order of a Court of the United States -
or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection

with a court proceeding

 

DATED; -'<s’ 13 l ;…

SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 

.ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 4 of 4

 

